 


109 HR 2529 IH: To amend the Employee Retirement Income Security Act of 1974 to exclude cooperative employing units from multiple employer welfare arrangements.
U.S. House of Representatives
2005-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2529 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Employee Retirement Income Security Act of 1974 to exclude cooperative employing units from multiple employer welfare arrangements. 
 
 
1.Exclusion of cooperative employing units from multiple employer welfare arrangements 
(a)In generalSubparagraph (A) of section 3(40) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(40)) is amended— 
(1)by striking or at the end of clause (ii); 
(2)by striking the period at the end of clause (iii) and inserting , or; and 
(3)by inserting after clause (iii) the following new clause: 
 
(iv)by a cooperative employing unit.. 
(b)Cooperative employing unit definedSubparagraph (B) of section 3(40) of such Act is amended— 
(1)by striking and at the end of clause (iv); 
(2)by striking the period at the end of clause (v) and inserting , and; and 
(3)by inserting after clause (v) the following new clause: 
 
(vi)the term cooperative employing unit means— 
(I) a corporation with at least 21 shareholders operating on a cooperative basis subject to the provisions of subchapter T of chapter 1 of the Internal Revenue Code of 1986, all the shareholders of which engage in business operations using the same four digit North American Industry Classification System (NAICS) code root, and 
(II) where the corporation assumes responsibility pursuant to a written agreement with each shareholder, with respect to all worksite employees providing services to such shareholder, for the payment of wages and the withholding, payment and reporting of taxes related thereto, for the provision of employee benefits, and for the hiring and termination of workers, without regard to the receipt or adequacy of payment from the shareholder for services.. 
 
